Citation Nr: 1220986	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The representative has requested that the case be remanded for the Veteran's service personnel records.  Review of the service treatment records shows them to be incomplete.  Specifically, the report of the separation examination is missing.  Under these circumstances, it is appropriate to accede to the representative's request for a remand.   

An examination and medical opinion would be helpful.  The August 1977 entrance examination reported an occasional mild anxiety reaction, not disabling.  The service treatment records noted nausea in October 1979 that was ascribed to the Veteran being upset.  In August 1980, she had nausea that was found to be "functional."  It is contended, in part, that the records in service represent an aggravation of the anxiety noted on entrance.  A medical opinion on this point would be helpful.  

A remand will also afford the Veteran another opportunity for a VA mental examination.  Such an examination would be expected to provide useful evidence in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain the Veteran's service personnel records and associate them with the claims folder.  

2.  The AOJ should ask the Veteran to identify all doctors and hospitals that have treated her mental condition and to complete releases for her records from her care providers.  The AOJ should then obtain any records identified and associate them with the Veteran's claims folder.  

3.  After the above records have been obtained, the Veteran should be scheduled for a VA mental examination.  The claims folder should be made available to the examiner in conjunction with the examination and the examiner should indicate that the file was reviewed.  All indicated tests and studies should be accomplished.  The examiner should express an opinion on the following:

a.  What is the Veteran's correct mental diagnosis?  

b.  Did any acquired psychiatric disability, at least as likely as not, begin during her active service?  Please provide an explanation.  

c.  Was a pre-existing disability, at least as likely as not aggravated during the Veteran's active service?  Specifically, do the episodes of nausea in October 1979 and August 1980 represent an increase in the severity of the anxiety noted on entrance examination?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

4.  If the Veteran fails to report for examination, the AOJ should refer the file to an appropriate medical professional for opinions and explanations requested in item 3, above.  

5.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


